    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------X

    In the Matter Of                                                     16-MC-2637 (AMD)
    FREDERICK M. OBERLANDER,
    An Attorney Admitted to Practice in is Court,                        Motion for Stay Pending Appeal
            Respondent.                                                  Oral Argument Requested
    -------------------------------------------------------------X


         I, Frederick M. Oberlander, moving per FRCP § 62(a)1 to stay imposition of

discipline pending appeal to the Second Circuit, and possibly the United States Supreme

Court, aﬃrm at penalty of perjury per 28 USC § 1746 that the facts averred below are

true to my best knowledge. Please note that I wasn’t served with, or otherwise notiﬁed

of, the underlying October 24, 2018 order triggering this for 5 days after it issued.                 is

motion has been ﬁled as soon as possible with that delay. I ask it not be held against me.

/s/ Frederick M. Oberlander                                     Dated: Montauk, New York
                                                                November 7, 2018


                                          INTRODUCTION
           1.       On August 13, 2018, the Committee on Grievances for the United

States District Court for the Eastern District of New York issued an Order suspending

me from the practice of law in the EDNY for one year, and suspending Richard E.

Lerner for six months, decreeing that both suspensions begin on September 1, 2018.

           2.       On August 27, 2018, I and Mr. Lerner timely ﬁled motions for

reconsideration and requested that, if reconsideration were denied, the court certify the


1
  11 WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 2902, Automatic Stay (“No execution shall
issue upon a judgment nor shall proceedings be taken for its enforcement until the expiration of 14 days
after its entry.”) 14 days after the Court ordered entry of judgment on October 24, 2018, is November 7,.
Orders as ﬁnal per FRCP § 54(b), so immediate appeal might be had, and on August

30, 2018, this court stayed suspension pending resolution of those motions.

       3.      On September 12, 2018, I and Mr. Lerner ﬁled early notices of appeal,

which per FRAP § 4 would take eﬀect on entry of orders disposing of those motions.

       4.      On October 24, 2018, the court entered orders denying our motions to

reconsider while granting our motions to certify under Rule 54(b), directing entry of

ﬁnal judgment upon ﬁnding no just reason for delay. Neither of us were served with or

in any way notiﬁed, by ECF or other means, of those orders until October 29, 2018.

       5.         e notices of appeal became active and deemed ﬁled upon that entry.

       6.      In my appeal, I will raise, as I did initially and on reconsideration,

constitutional issues including, non-exhaustively, that I was denied due process.

       7.      I was denied procedural due process by the Committee’s (a) failure

to aﬀord me evidentiary or argument hearings, abridging my rights to call witnesses,

confront my accusers, and testify and advocate before the Committee; its (b) failure to

notify me that I was being tried for attempted larceny by extortion per NY Penal Code

§§ 110.00 and 155.05(2)(e), as a result of which I didn’t respond as I would have; and

(c) its reliance on and ﬁndings of fact, even as to knowledge and state of mind, which

were and are disputed so couldn’tt have been decided as they were on paper record.

       8.      I was denied substantive due process by its punishment of me for

engaging in constitutionally protected association, petition and expression for which,

for example, per Noerr-Pennington, I could not, absent a predicate ﬁnding, meeting

strict scrutiny standards, of utter lack of merit, be called on to answer for my motive.

                                         *****




                                                                                           2
                                         ARGUMENT
        9.       It is the usual custom and practice of this court to consider four factors

before deciding a motion for stay pending appeal.

       (1) whether a non-moving party will suﬀer irreparable harm with a stay;
       (2) whether movant will suﬀer irreparable harm absent a stay;
       (3) any public interests that may be aﬀected; and
       (4) whether movant shows a substantial possibility of success on appeal. 2

        10.         ese factors clearly weigh in favor of a stay of pending appeal.

                         No non-moving party will suﬀer harm, let
                         alone irreparable harm, if a stay is issued.

        11.         e Committee’s determination that suspension is an appropriate

sanction will not be undermined if upheld on appeal even if a stay is issued because if

I lose on appeal to the Second Circuit and the Supreme Court, I will still then be

suspended for the time determined by the Committee following such appeal.

                       I will suﬀer irreparable harm without a stay,
                      there is a substantial possibility of success on
                      appeal, so outcome asymmetry compels a stay.

        12.      I have been suspended for 12 months, which means that for all practical

purposes I’ll serve out my suspension, very likely entirely, in the process of appealing

as of right to the Second Circuit and, if necessary, the United States Supreme Court.

    is is even more likely for Mr. Lerner, who has been suspended for 6 months.

        13.      Now, no attorney, no matter how remorseful, wants to be suspended. I

presume this is apodictic of human nature, and it cannot be held as a sign of lack of


2
  See Tumming v. Hamburg, 936 F. Supp. 2d 198 (EDNY 2013) (relying on Hirschfeld v. Bd. of Elec-
tions, 984 F.2d 35, 39 (CA2. 1993).



                                                                                                   3
remorse that an attorney found to have committed misconduct still prefers the least

suspension possible.      us, we may say that the attorney’s utility of outcome is strictly

correlated with the length of suspension; the longer the suspension, the lower the

utility,    is must always be so no matter how just or unjust he believes his cause to be.

           14.      e Committee, on the other hand, surely will concede, as it must, that

its interest begins and ends with imposition of due discipline on those attorneys who

deserve it, to protect the public and the courts from them. But, though we accept that

there are errors in human systems, the Committee can have no interest in mistakenly

disciplining an innocent attorney or over-disciplining a guilty one.      e Committee’s

utility increases with imposition of due discipline, but decreases with imposition of

undue discipline (whether undue because of innocence or over-harshness).

           15.   So, with the proposition that ﬁnal adjudication, after exhaustion of all

appeal, of discipline vel non is by deﬁnition legally correct with finality, as opposed to

the present nisi prius adjudication, which is presumptively but not finally correct, it

may be clear why logic – and one hopes justice and humanity – compels a stay.

           16.   If either appellate body ﬁnds the Committee in error and reverses,

without a stay I will have already suﬀered reputational harm from being suspended,

severe loss of livelihood, and potential reciprocal discipline in other fora. A reversal on

appeal would not undo these harms.

           17.   If neither appellate body ﬁnds the Committee in error, then with or

without a stay I will suﬀer the same negative utility.

           18.   To me stay is optimal as without one I always have negative utility

even if discipline is reversed, but with one I have negative utility only if it is ﬁnal.




                                                                                            4
        19.     But his analysis is not true for the Committee. At the moment, the

Committee has a positive utility of outcome because it has imposed presumptively (but

not finally) correct discipline. Its utility is the expectancy, the product of the likelihood

that it will be ﬁnally held to have been right multiplied by the value of being right.

        20.     If the Committee grants a stay, it optimizes its utility as no discipline is

imposed until appeals are exhausted, thus no discipline is imposed until what is now

merely presumptively correct becomes ﬁnally correct.         us, by allowing a stay the

Committee allows appellate review to determine whether with deﬁnitional ﬁnality its

imposition of discipline was correct, and if it was then the above computation is at it

highest. as the likelihood of its being right will be deﬁnitionally 100%.

        21.     At the same time, if after stay the Committee is reversed, then its utility

is maximized again because it will not have imposed undue discipline.

        22.     Surprisingly, each side wins, individually and collectively, with a stay.

Here’s why: Imposition of discipline is quasi-criminal, so the process is not zero-sum.

If this were commercial litigation, it would be zero-sum, the more plaintiﬀ wins, the

more defendant loses. But it is not commercial litigation. From the standpoint of the

attorney it is, in a sense, because of his utility, the shorter the suspension the better.

But assuming that it operates without vindictiveness or recrimination, the Committee,

like any court or prosecutor, must be indiﬀerent to possible later reversal, as reversal

would, by deﬁnition, mean it had reached the wrong, so unfair and unjust, result and

that this error has been caught and corrected. In sum, the attorney wins his case when

the least suspension is obtained, but the Committee wins its case when justice is done.

        23.     Therefore, granting a stay is required by the Committee’s own ethos.




                                                                                               5
           24.     There is one thing more…A truly optimal result would be by negotiated

settlement where both the attorney and the Committee recognize that if the problem is

changed from “take it or leave it, there will or won’t be an appeal and will or won’t be

a stay” to “at what, if any, reduced discipline will each side feel its interests are best

served by forgoing appeal and stay?”            ere may be such equilibrium, where neither

side can improve the result, but when this was proposed to Mr. Wicks he said the

Committee had rejected it, so the process now is strictly binary, appeal and stay or not.

                          There is a substantial possibility of success
                                       on appeal (cont’d).

           25.     It’s human to worry that asking the Committee to stay means asking it

to ﬁnd a substantial probability of success –, to ﬁnd that it’s likely to be overturned.

But “substantial possibility of success” doesn’t mean “more than 50%.”            e Second

Circuit says, “      e necessary ‘level’ or ‘degree’ of possibility of success will vary

according to the court’s assessment of the other [stay] factors,” so a stay is appropriate

even in cases “where the likelihood of success is not high but the balance of hardships

favors the applicant….          e probability of success that must be demonstrated is

inversely proportional to the amount of irreparable injury plaintiﬀ[] will suﬀer absent

the stay. Simply stated, more of one excuses less of the other.”3

                                   Deprivations of Due Process
           26.     Procedural. Caselaw from the Supreme Court and Second Circuit is

clear that in disciplinary proceedings, which are quasi-criminal, attorneys are entitled



3
    Mohammed v. Reno, 309 F.3d 95, 101 (CA2. 2002) (citations omitted).




                                                                                             6
to due process, including rights to a hearing, call witnesses, testify, and confront.4

           27.      Yet the Committee denied me a hearing, despite my showing that

           (1) The facts the Committee relied on in imposing discipline were and
               are adamantly disputed;

          (2) When forgoing a hearing for factﬁnding, and relying on lack of a
              genuine dispute of facts found in competing paper submissions, the
              Committee was required to view the evidence and resolve credibility
              and inferences in the light most favorable to me, but did not;

          (3) I lost my right and my opportunity to cross-examine and confront my
              accusers, see Peters, 642 F.3d at 385 (due process in attorney
              disciplinary proceedings includes “inter alia, adequate advance notice
              of the charges, and the opportunity to eﬀectively respond to the
              charges and confront and cross-examine witnesses” [Emph. Add.]);

          (4) I was denied my rights to testify, and call and compel witnesses. “ e
              right to oﬀer the testimony of witnesses, and compel their attendance,
              if necessary, is in plain terms the right to present a defense.”5
              “Logically included in the accused's right to call witnesses whose
              testimony is ‘material and favorable to his defense,’ is a right to
              testify himself, should he decide it is in his favor to do so.”6

          (5)      e Committee could not rely on issue preclusion as to statements
                 made in prior proceedings because of, among other reasons, the
                 heightened burden of proof the Committee must satisfy here7.

          (6)       e Committee couldn’t ﬁnd culpable state of mind or intent required
                 for discipline imposed based on the disputed paper record presented,
                 they are quintessential questions of fact, Peters, 642 F.3d at 394-96
                 (attorney’s “culpable state of mind” “would require detailed factual
                 ﬁndings”); “It is important and ordinarily essential, that the trier of
                 fact be aﬀorded opportunity to observe the demeanor, on direct and
                 cross-examination, of a witness whose motive is at issue.”)8



4
 In re Peters, 642 F.3d 381 (2d Cir. 2011) (Committee could not “forgo an independent evidentiary
hearing”); see also In re Ruffalo, 390 U.S. 544, 551 (1968).
5
    See Washington v. Texas, 388 U.S. 14, 19 (1967).].
6
    Rock v. Arkansas, 483 U.S. 44 (1987) [internal citations omitted].
7
    see Cobb v. Pozzi, 363 F.3d 89 (CA2 2004).
8
    Consolidated Elec. Co v. U.S. for Use, 355 F.2d 437, 438-9 (CA10 1966).



                                                                                                    7
          28.   I’ve raised substantial claims that I was denied notice of the charge. See

Ruﬀalo, 390 U.S. at 550-51 (“     ese are adversary proceedings of a quasi-criminal

nature.     e charge must be known before the proceedings commence. They become a

trap when after they are underway, the charges are amended on the basis of testimony

of the accused.”); see also Peters, 642 F.3d at 387-90 (attorney denied notice if

specific allegation not raised until third of five days of hearings and not explicitly

characterized as a charge). This suggests a strong likelihood the Second Circuit or

Supreme Court will reject the Committee’s idea that charging an attorney with

“threatening further illegal conduct” constitutes fair notice of a charge for the specific

crime of attempted larceny by extortion under NYPC §§ 110.00 and 155.05(2)),

especially when, as here, the Orders to Show Cause never specifically charged me

with a crime and don’tt contain the words “extort,” “extortion,” or “larceny.”

          29.   Because I had no idea (and no reason to have one) that I was being

charged with a state crime of attempted larceny by extortion, I was completely denied

opportunity to be heard—including presenting evidence, calling witnesses, and

testifying in my own behalf—as to legal and factual defenses that existed, as outlined

(to the limited extent possible in such a cabined filing) in the motions to reconsider.

          30.   Substantive. I’ve also made strong claims that my rights of speech,

association, petition, property, and liberty were violated by, e.g., the quasi-conviction

for extortion. For example, the Committee seems to have disregarded the fact that it

found my act of sending a demand letter with a proposed complaint to be extortion

because of my prediction in the letter of adverse publicity if the case were to be tried,

but (1) precedent on all fours bars examining an attorney’s motive without a predicate




                                                                                             8
ﬁnding that the complaint and demands were devoid of merit9; (2) Noerr-Pennington

bars it for the same reasons; and (3) the case the Committee relies on not only

disclaims its application in litigation contexts10, it was distinguished by SDNY Judge

Gardephe (it’s hard to miss, as on LEXIS Dawkins has a red stop sign), who held it

irrelevant to whether sending a proposed complaint with a demand letter predicting

adverse publicity was extortion under New York law which he then held was not.11

                      There public interest weigh strongly in favor of a stay.

           31.      The Ninth Circuit granted a stay pending appeal of discipline for

Harriet Sawyer, who had been famously suspended for one year for her speech

regarding Smith Act trials of alleged communists, which speech heavily criticized the



9
    Sussman v. Bank of Israel, 56 F.3d 450 (CA2 1995).
10
  Dawkins v. Williams, 511 F. Supp. 2d 248 (NDNY 2007). The Committee relied on this language, but
for some reason forgot to include the italic bold portion, which makes clear it isn’t to apply to litigation:
         The rationale for not making the good-faith defense available…appears to be that the type
         of threat proscribed by those sections are wholly gratuitous ones, in that the threatened dis-
         closure would not in and of itself materially benefit the actor (for example, by being a part
         of the pursuit of some legal remedy), but simply is a tool to obtain money from the victim.
11
     Bouveng v. Nyg Capital LLC, 175 F. Supp. 3d 280 (SDNY 2016 [Emph. Add.]):
         Plaintiff's counsel's letter…and email…and…draft complaint do not constitute criminal
         extortion as defined under federal or New York law. The…letter merely states that — if
         Wey's lawyer does not contact Plaintiff's counsel…Plaintiff's counsel will be "forced to
         commence what is likely to be embarrassing litigation." Similarly, the email informs Wey
         that he has "one more chance to avoid what surely will be expensive and embarrassing liti-
         gation for [him], [his] company and [his] family. “The letter and email do not threaten that
         Plaintiff or her counsel will "go to the press with [her] claims," see Dawkins; [they]informed
         Wey that, if he did not contact Plaintiff's lawyers, Plaintiff intended to file a lawsuit against
         him — "a step that was necessary to pursue…[a] legal remedy."…The fact that the allega-
         tions in the lawsuit might embarrass or affect the reputation of Wey, his friends, or his
         family does not convert Plaintiff's effort to enforce her legal rights into an extortion at-
         tempt. Unlike in Dawkins, the references to "embarrassing litigation" in the letter and
         email were "part of a larger endeavor to obtain recompense for a perceived wrong," not
         simply threats to ruin Wey's reputation…Accordingly, Plaintiff's counsel's references to
         potentially "embarrassing litigation" clearly have a "nexus to a plausible claim of right."




                                                                                                             9
judiciary. The court took the grave First Amendment questions she raised into account

to find a stay appropriate as well as noting that “the extent of the discipline [one year]

is such as to be comparable in severity to imposition of a criminal penalty.”12

           32.      So, not only was the Committee’s proceeding quasi-criminal, given my

one-year suspension, the Smith court would have said that it was effectively criminal

in severity. It is thus all the more crucial to note that what was criminalized here was

again my sending of a demand letter with a proposed complaint, and this was done

without even considering the merits of the underlaying claim of right.

           33.      It is ironic this is happening in the downstate Second Circuit, for 20

years ago the SDNY held unconstitutional an act of Congress making it illegal for

attorneys to advise clients about Medicaid planning. And Attorney General Reno

publicly announced that no attorney would be prosecuted under it.13

           34.      It is hard to estimate the impact on the public that despite the history

and precedent that sending demand letters are core, protected acts of petitioning, any

attorney may at any time be quasi-convicted of extortion and effectively criminally

punished without notice, a hearing, and all I was denied. Not everyone does Medicaid

planning, but everyone winds up in court at one time or another. That the process of

litigation demands would be quasi- or effectively- criminalized by a common-law

pronouncement of a grievance committee, not at least the robust debate of legislation,

and allowed to take place under such questionable processes is even more compelling.

         WHEREFORE, it is respectfully requested that a stay of discipline pending

appeal be granted, as well as any other relief as this court may deem just and proper.

12
     In re Sawyer, 256 F. 2d 553(CA9 1956). The Supreme Court reversed discipline on other grounds.
13
     See any of the many articles describing the 1997 “Granny’s Lawyer Goes to Jail” law.



                                                                                                      10
